Citation Nr: 1021456	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  03-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a fungal 
infection of the feet, claimed as a body rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from May 1970 to November 
1971.

In April 1972, the RO denied the Veteran's claim of 
entitlement to service connection for a fungal infection of 
the feet, claimed as a body rash.  The Veteran was notified 
of that decision; however, he did not file a notice of 
disagreement with which to initiate an appeal.  Accordingly, 
that case became final under the law and regulations then in 
effect.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 
(1971).  In July 2002, the Veteran requested that his case be 
reopened.  

Later in July 2002, the RO found that the Veteran had not 
submitted new and material evidence with which to reopen his 
claim.  38 U.S.C.A. § 5108(a) (West 2002); 38 C.F.R. § 3.156 
(2002).  Therefore, the RO confirmed and continued its prior 
denial.  The Veteran disagreed with that decision, and this 
appeal ensued.  

In March 2007, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  Following the 
requested development, the RO found that the Veteran had 
submitted new and material evidence to reopen his claim.  
38 U.S.C.A. § 5108(a) (West 2002); 38 C.F.R. § 3.156 (2009).  
However, after a de novo review of the record, the RO 
confirmed and continued its denial of entitlement to service 
connection for a fungal infection of the feet, claimed as a 
body rash.  Thereafter, the case was returned to the Board 
for further appellate action.

Unfortunately, after reviewing the record, the Board finds 
that still-additional development of the record is warranted.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Following the Board's March 2007 remand, the RO requested 
that the Veteran be scheduled for VA examination to determine 
the nature and etiology of any skin disorder found to be 
present.  Unfortunately, he did not report for that 
examination.  However, it is not clear that he ever received 
the notice of that examination.  Accordingly, further 
development of the record is warranted prior to further 
consideration by the Board.

At the time of the Board's remand, the Veteran's address was 
13135 Blackhawk Trail S, Jacksonville, Florida 32225.  

In a November 2008 statement, the Veteran's treating VA 
physician reported that the Veteran was being treated for a 
skin disorder.  In signing the statement, the VA physician 
reported her address as 1388 Boulevard, Jacksonville, Florida 
32223.  That is the address of the Jacksonville VA Outpatient 
Clinic.

In November 2009, the RO sent notice of the Veteran's 
scheduled VA examination to 1388 Boulevard, Jacksonville, 
Florida 32223.  Not only is that the address of the VA 
Jacksonville Outpatient Clinic, there is no competent 
evidence on file that the Veteran had moved from his 
Blackhawk Trail address.  Although the notice was not 
returned by the Post Office as undeliverable, it is apparent 
that the Veteran was not properly notified of the VA 
examination at his address of record.  Consequently, any 
finding that the Veteran failed to report for the 
examination, without good cause, could be prejudicial to his 
appeal.

In light of the foregoing, the case is remanded for the 
following actions:

1.  Schedule the Veteran for a 
dermatologic examination to determine the 
nature and etiology of any skin disorder 
found to be present.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
must acknowledge receipt and review of 
these materials in any report generated 
as a result of this remand. 

If a skin disorder(s) is found, the 
examiner must identify and explain the 
elements supporting each diagnosis.  The 
examiner must also render an opinion, 
with full rationale, as to whether it is 
at least as likely as not (at least a 
50/50 chance) that any current skin 
disorder is etiologically related to an 
event in service, including but not 
limited to, a rash on the Veteran's 
thighs, knees, and feet noted in July and 
August 1970 and/or the scaling rash on 
his right foot noted during his November 
1971 service separation examination.  

The Veteran is advised that it is his 
responsibility to report for the examination and to 
cooperate in the development of his claim.  The 
consequences for failure to report for a VA 
examination without good cause may include denial 
of the claim. 38 C.F.R. § 3.655 (2009). 

In notifying the Veteran of the examination, the RO 
must ensure that the notice is sent to his last 
known address of record.  The RO may wish to 
contact the Veteran's representative to confirm 
that address.  A copy of all notification letters 
must be associated with the claims file.

2.  When the actions requested in Part 1 
have been completed, undertake any other 
indicated development. Then readjudicate 
the issue of entitlement to service 
connection for a fungal infection of the 
feet, claimed as a body rash.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


